DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2020 and 10/28/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-13, 15-16, and 18-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katayama (US 20200043957 A1)

With regards to claim 1. Katayama disclose(s):
An antenna device (fig 11), comprising: 
a first substrate (51 [0040]); 
a first conductive layer (55; [0040]) disposed on the first substrate (51), the first conductive layer (55) having an opening (57); 
a second substrate (11) disposed opposite to the first substrate (51); 
a second conductive layer (15) disposed on the second substrate (11); 
a liquid-crystal layer (LC [0038]) disposed between the first conductive layer (55) and the second conductive layer (15); 
a buffer layer (58, 55u) disposed in the opening (57) and adjacent to an overlapping region of the first conductive layer and the second conductive layer (see 58 in the overlapping portions between 55 and 15); and 
an alignment layer (OM2) disposed between the first conductive layer (55) and the liquid-crystal layer (LC).

With regards to claim 3. Katayama disclose(s):
The antenna device as claimed in claim 1, wherein the overlapping region defines a capacitance adjustable region ([0043, 0107]).

With regards to claim 4. Katayama disclose(s):
The antenna device as claimed in claim 1, wherein a thickness of at least a portion of the alignment layer (see OM2 being uniform) in the overlapping region  (see 58 in the overlapping portions between 55 and 15)is uniform.

With regards to claim 5. Katayama disclose(s):
The antenna device as claimed in claim 1, wherein the buffer layer (58) comprises a plurality of sublayers (58, 55u).

With regards to claim 6. Katayama disclose(s):
The antenna device as claimed in claim 1, wherein a thickness of the first conductive layer (55) is in a range from 0.5 micrometers to 4 micrometers [0044].

With regards to claim 7. Katayama disclose(s):
The antenna device as claimed in claim 1, further comprising a first insulating structure  (17 indirectly on 55[0062]) disposed on the first conductive layer (55).

With regards to claim 8. Katayama disclose(s):
The antenna device as claimed in claim 7, wherein the buffer layer (58, 55u) is in contact with the first substrate (51) and a side surface of the first insulating structure (17).
Examiner note; all layers/elements within fig 11 are directly/indirectly in contact to each other.

With regards to claim 9. Katayama disclose(s):
The antenna device as claimed in claim 1, wherein the buffer layer (58, 55u) comprises an insulating material (see 58 in [0092]).

With regards to claim 10. Katayama disclose(s):
The antenna device as claimed in claim 1, wherein a bottom surface of the first conductive layer (55) has a first edge (see ), the overlapping region (overlapping portions between 55 and 15) has a second edge adjacent to the opening, and the first edge is aligned with the second edge (see first and second edge being horizontally aligned).

    PNG
    media_image1.png
    390
    685
    media_image1.png
    Greyscale




With regards to claim 11. Katayama disclose(s):
An antenna device (fig 11), comprising: 
a first substrate (51 [0040]); 

a second substrate (11) disposed opposite to the first substrate (51); 
a second conductive layer (15) disposed on the second substrate (11), wherein the first edge is aligned with a second edge of an overlapping region (see first and second edge being horizontally aligned in figure above) of the first conductive layer (55) and the second conductive layer (15); 
a liquid-crystal layer (LC [0038]) disposed between the first conductive layer (55) and the second conductive layer (15); 
a stopper structure (58, 55u) disposed on the first edge (see left edge of layer 55 i.e. 55M, 55L); and 
an alignment layer (OM2) disposed between the first conductive layer (55) and the liquid- crystal layer (LC).

With regards to claim 12. Katayama disclose(s):
The antenna device as claimed in claim 11, wherein the overlapping region defines a capacitance adjustable region([0043, 0107]).

With regards to claim 13. Katayama disclose(s):
The antenna device as claimed in claim 11, wherein a thickness of at least a portion of the alignment layer (see OM2 being uniform) in the overlapping region (see 58 in the overlapping portions between 55 and 15) is uniform.

With regards to claim 15. Katayama disclose(s):
The antenna device as claimed in claim 11, wherein the stopper structure comprises a plurality of sublayers (58, 55u).

With regards to claim 16. Katayama disclose(s):
The antenna device as claimed in claim 11, wherein a thickness of the first conductive layer (55) is in a range from 0.5 micrometers to 4 micrometers [0044].

With regards to claim 18. Katayama disclose(s):
The antenna device as claimed in claim 11, further comprising a first insulating structure (17 indirectly on 55[0062]) disposed on the first conductive layer (55; [0040]).

With regards to claim 19. Katayama disclose(s):
The antenna device as claimed in claim 18, wherein the stopper structure (58, 55u) is in contact with the first insulating structure (17) and the alignment layer (OM2).
Examiner note; all layers/elements within fig 11 are directly/indirectly in contact to each other.

With regards to claim 20. Katayama disclose(s):
The antenna device as claimed in claim 18, wherein a portion of the stopper structure (58, 55u indirectly on 17)  is formed on a side surface of the first insulating structure (17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 20200043957 A1)

With regards to claim 2. Katayama disclose(s):
The antenna device as claimed in claim 1, wherein a width of layers adjacent (see layers in 55M in [0094]) to the buffer layer (58, 55u; fig 11)  is in a range from 3 micrometers to 100 micrometers.
Katayama does not disclose(s):
The antenna device as claimed in claim 1, wherein a width of the buffer layer is in a range from 3 micrometers to 100 micrometers.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have configured the buffer layer in a range from 3 to 100 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

With regards to claim 14. Katayama disclose(s):
The antenna device as claimed in claim 11, 
wherein a width of layers adjacent (see layers in 55M in [0094]) to the stopper structure (58, 55u; fig 11)  is in a range from 3 micrometers to 100 micrometers 
Katayama does not disclose(s):
wherein a width of the stopper structure is in a range from 3 micrometers to 100 micrometers 
.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 20200043957 A1) in view of Zhou (US 2018/0182782)

With regards to claim 17. Katayama disclose(s):
The antenna device as claimed in claim 11, 
wherein the stopper structure (58, 55u)  comprises an insulator ([0092]).
Katayama does not disclose(s):
wherein the insulator comprises a photo-spacer.
Zhou teaches
wherein the insulator comprises a photo-spacer [0076].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the insulator of Katayama by implementing the insulator comprises a photo-spacer as disclosed by Zhou in order to manufacture an insulator, of dimensions of micrometers, within multiple layer by CVD as taught/suggested by Zhou ([0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844